JUSTICE STOUDER delivered the opinion of the court: The appellant, Lionnil Bryant (the claimant), filed an application for adjustment of claim pursuant to the Workers’ Compensation Act (Ill. Rev. Stat. 1985, ch. 48, par. 138.1 et seq.), contending he suffered injuries to his neck and right hand while working for the appellee, the Ford Motor Company (the employer). Following a hearing, the arbitrator found the claimant sustained a 20% loss of the use of his right hand and a 5% disability of a person as a whole. The arbitrator awarded benefits accordingly. The employer sought review, claiming it was entitled to certain credits arising out of workers’ compensation amounts previously awarded. The Commission increased the claimant’s award, finding the evidence showed a 100% loss of the use of his right hand. The Commission found the employer was entitled to a 40% credit for amounts previously awarded. Therefore, on the instant claim, the Commission awarded the claimant for a 60% loss of the use of his right hand. The circuit court reversed, finding the Commission’s decision was against the manifest weight of the evidence. The circuit court found the evidence showed a 60% loss of the use of his right hand. Noting the 40% credit, the circuit court held the claimant’s award on the instant claim was reduced to 20%. The claimant appeals and we affirm. The record shows that on October 3, 1985, the claimant was employed as a press operator at the employer’s Chicago Heights operations. While operating the press, his right hand was pulled into the machinery, jerking his whole body. The claimant was taken to the emergency room of St. James Hospital. The claimant sustained lacerations and crushing injuries to the right hand. X rays were taken which revealed a comminuted nondeforming fracture of the proximal phalanx of the small finger. One of the lacerations was sutured and a sling was administered. On October 4, 1985, the claimant was treated by Dr. Anthony L. Brown. According to Brown’s report, the claimant complained of pain and swelling in the right hand and discomfort in the neck and shoulder. Brown examined the claimant’s right hand and cervical spine, and reviewed the X rays taken the previous day. Brown found, inter alia, that the claimant sustained a crushing injury to the right hand with multiple lacerations and contusions, and a nondeforming fracture of the small finger. Brown also noted an old flexor tendon injury to the right small finger. . Brown treated the claimant on at least four more occasions in October of 1985, noting improvement in the claimant’s condition. The claimant did not keep scheduled appointments in November and December of 1985. The claimant was examined by Brown on January 9, 1986. Brown’s report of this examination discusses only the condition of the claimant’s cervical spine and shoulders. There is no mention of complaints concerning the right hand, nor any specific comments on the condition of the hand. The report concludes that the examination was essentially negative and no further treatment appeared to be required. No additional appointments were scheduled. At the request of the employer, Dr. Brown again examined the claimant on January 15, 1987. The claimant complained of discomfort in the right hand, especially when lifting. The claimant noted decreased grip strength, swelling and limitations in the motion of the small finger. He stated he experienced numbness in the entire hand when he slept on his right side. Brown’s examination revealed restriction in the range of motion in the small finger. The claimant was examined by Dr. Richard Shermer on April 4, 1988. The claimant complained of intermittent aching in the right hand. Shermer noted a one-inch scar over the “right long knuckle.” Shermer found the claimant could not completely close the long finger into the palm. This condition resulted in decreased grip strength in the right hand. Shermer’s examination showed full “excursion” of the thumb, index, ring and little fingers. Shermer opined the claimant had a permanent partial loss of the use of the right hand arising out of his inability to completely close the long finger into the palm. The claimant testified before the arbitrator that he did not lose any time from work as a result of his injury. He stated that he was eventually moved to the job of sweeper (which he could perform one-handed) at his previous rate of pay. He stated his right hand was in a sling for about six months. The claimant testified he noticed he could not use his hand in the manner he had previous to the incident. He noted his hand would get numb when he tried to pick things up and that he continues to have pain in the hand. He also testified that when he lifts objects with the right hand he experiences pain in the hand which radiates up his arm to his elbow. As noted above, the arbitrator found the claimant sustained a loss of 20% of the use of his right hand resulting from his inability to completely close the long finger into his palm. On review, the Commission found the claimant sustained a 100% loss of the use of his right hand. The Commission stated that it “recognize[d]” the claimant was unable to use his right hand and that the medical evidence corroborated the claimant’s subjective complaints. The circuit court of Cook County reversed, finding the Commission’s decision was against the manifest weight of the evidence. The circuit court found there was no medical evidence to support a finding of complete disability and that the evidence also did not support the claimant’s subjective complaints at arbitration. The circuit court concluded the arbitrator’s findings were consistent with the medical evidence. On appeal, the claimant contends the circuit court erred in substituting its judgment for that of the Commission on a question of fact. The claimant contends the record supports a finding of complete disability in his right hand. He cites the fact he has been given one-handed work since the incident. The employer responds that the circuit court correctly determined the Commission’s decision was against the manifest weight of the evidence. The employer contends the medical evidence does not support the subjective complaints the claimant expressed at arbitration. Nor does the medical evidence support a finding of 100% loss of the use of the right hand.  The extent of a claimant’s disability is a factual question to be determined by the Commission, and its decision will not be set aside unless it is against the manifest weight of the evidence. (Santiago v. Industrial Comm’n (1977), 66 Ill. 2d 356, 362 N.E.2d 347.) The loss of a member is complete when the normal use of the member has been taken away. C.S.T. Erection Co. v. Industrial Comm’n (1975), 61 Ill. 2d 251, 335 N.E.2d 419.  In the instant case, the record is devoid of any evidence to support a finding of 100% loss of the use of the claimant’s right hand. None of the medical evidence supports the Commission’s finding. Neither Dr. Brown nor Dr. Shermer opined the claimant’s hand was totally disabled. The claimant’s hand required no further treatment after October 21, 1985 — 18 days after the initial injury. The record shows the small finger on the claimant’s right hand was already impaired by a previous injury. It was not until Dr. Shermer’s examination in 1988 that there is any mention of impairment to the middle finger. Interestingly, Shermer noted no impairment of the small finger. None of the medical reports reflects a complaint of numbness on lifting objects or that he dropped things. The medical records are not consistent with the complaints expressed at arbitration. In addition, the claimant did not testify he could not use his right hand. He only testified he could not use the hand in the same way he had prior to the October 3,1985, injury. In sum, there is no evidence the claimant sustained a 100% loss of the use of his right hand. The Commission’s decision on this issue is simply arbitrary and without basis in the record. Therefore, the circuit court correctly determined that the Commission’s decision was against the manifest weight of the evidence. Therefore, the judgment of the circuit court of Cook County is affirmed. Affirmed. McCULLOUGH, P.J., and RAKOWSKI and RARICK, JJ., concur.